Title: James Monroe to Thomas Jefferson, 7 May 1814
From: Monroe, James,McCulloh, James H.
To: Jefferson, Thomas


          Dear Sirwashington
              may 7. 1814.
             
          The bearer Mr McCullock of Baltimore was introduc’d to me by a particular friend there, with a request that I would make him known to you.
			 He is the son of the collector of that port, & represented to have made considerable progress in the knowledge of
			 natural history, for which science he is said to have much taste and a strong passion. He has studied medicine  in Phila, & passed the examination with credit.
			 He intends making a visit to the
			 western
			 country, with a view to his more favorite study.
          I hope soon to have the pleasure of seeing you in Albemarle. Some affairs keep me here for the present,  but they do not menace a very long detention.
          with great respect & esteem yr friend & servt.Jas Monroe
        